DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0187257 A1) in view of Hao et al. (US 2017/0057373 A1).
RE claim 1, Liu teaches a rotor structure (Figs.3, 4) comprising: a rotor body 120, the rotor body 120 being provided with magnetic slot groups 121, the magnetic slot groups 121 each comprising an outer layer magnetic slot, and the outer layer magnetic slot comprising: a first outer layer magnetic slot segment (S1); a second outer layer magnetic slot segment (S1), the first outer layer magnetic steel slot segment (S1) and the second outer layer magnetic slot segment (S1) are arranged along a radial direction of the rotor body 120 and are opposite to each other (see annotated Fig.3 below), and extended lines (L1) of a length directional geometric centerline of the first outer layer magnetic slot segment (S1) and a length directional geometric centerline (L1) of the second outer layer magnetic slot segment (S1) defining a first angle (A); a first bent slot (S2), the first bent slot (S2) being communicated with the first outer layer magnetic steel slot segment (S1); a second bent slot (S2), the second bent slot (S2) being communicated with the second outer layer magnetic slot segment (S2), and extended lines (L2) of a length directional geometric centerline of the first bent slot (S2) and a length directional geometric centerline of the second bent slot (S2) defining a second angle (B), wherein the second angle (B) is greater than the first angle (A) (see annotated Fig.3 below).



[AltContent: textbox (DA)][AltContent: connector]

[AltContent: textbox (S2)][AltContent: textbox (L2)][AltContent: textbox (L1)][AltContent: textbox (B)]
[AltContent: arrow][AltContent: textbox (S1)][AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (S3-1)][AltContent: textbox (S3-3)][AltContent: textbox (S3-2)][AltContent: textbox (S4)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    812
    727
    media_image1.png
    Greyscale

Liu does not teach the slot group (which comprise of slot segment) are steel slot group. In other word, Liu does not teach said rotor is made of steel.
Hao suggests that steel material can be selected for the rotor core to maintain high speed rotational stress within predetermined limits (¶ 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by having the slot group (which comprise of slot segment) to be made of steel slot group, as suggested by Hao, for the same reasons as discussed above.

RE claim 2/1, Liu in view of Hao has been discussed above. Liu further teaches a first end of the first outer layer magnetic steel slot segment (S1) is arranged extending toward a rotating shaft hole (H) of the rotor body 120; a second end of the first outer layer magnetic steel slot segment (S1) is arranged extending toward an outer edge of the rotor body 120 (Fig.3); a first end of the second outer layer magnetic steel slot segment (S1) is arranged extending toward the rotating shaft hole (H); and a second end of the second outer layer magnetic steel slot segment (S1) is arranged toward the outer edge of the rotor body 120 (Fig.3).

RE claim 3/2, Liu in view of Hao has been discussed above. Liu further teaches the first bent slot (S2) and the second bent slot (S2) are respectively located on two sides of a direct-axis (DA) (annotated Fig.3 below) of the rotor body 120; a first end of the first bent slot (S2) is communicated with the second end of the first outer layer magnetic steel slot segment (S1); a second end of the first bent slot (S2) is arranged extending toward the outer edge of the rotor body and gradually away from the direct-axis (Fig.3); a first end of the second bent slot (S2) is communicated with the second end of the second outer layer magnetic steel slot segment (S1); and a second end of the second bent slot (S2) is arranged extending toward the outer edge of the rotor body and gradually away from the direct-axis (DA) (Fig.3).

RE claim 5/1, Liu in view of Hao has been discussed above. Liu further teaches a first end of the second outer layer magnetic steel slot segment (S1) is arranged opposite to a first end of the first outer layer magnetic steel slot segment (S1) to form a V-shaped structure, or, the first end of the second outer layer magnetic steel slot (S1) segment is communicated with the first end of the first outer layer magnetic steel slot (S1) segment to form a U-shaped structure (Fig.3).

RE claim 6/1, Liu in view of Hao has been discussed above. Liu further teaches the magnetic steel slot groups 121 each further comprises: an inner layer magnetic steel slot 121, the outer layer magnetic steel slot 121 is arranged adjacent to the inner layer magnetic steel slot 121, a magnetic conducting path (core 120) is formed between the outer layer magnetic steel slot 121 and the inner layer magnetic steel slot 121, and the inner layer magnetic steel slot comprises a first inner layer magnetic steel slot segment (S3-1), a second inner layer magnetic steel slot segment (S3-2), and a third inner layer magnetic steel slot segment (S3-3) arranged sequentially (annotated Fig.3 above); the first inner layer magnetic steel slot segment (S3-1), the second inner layer magnetic steel slot segment (S3-2), and the third inner layer magnetic steel slot segment (S3-3) are communicated sequentially to form a U-shaped structure with an opening toward the outer edge of the rotor body 120 (annotated Fig.3 above), or (alternative limitation has been underlined), the first inner layer magnetic steel slot segment, the second inner layer magnetic steel slot segment, and the third inner layer magnetic steel slot segment are sequentially arranged at intervals, and a flux barrier (FB) is formed between two adjacent ones of the first inner layer magnetic steel slot segment (S3-1), the second inner layer magnetic steel slot segment (S3-2), and the third inner layer magnetic steel slot segment (S3-3) (see annotated Fig.3 above and Fig.5 below).
[AltContent: arrow][AltContent: textbox (Flux barrier (FB))] 
    PNG
    media_image2.png
    788
    758
    media_image2.png
    Greyscale


RE claim 7/6, Liu in view of Hao has been discussed above. Liu further teaches the inner layer magnetic steel slot (S3) comprises a third bent slot (S4), a first end of the third bent slot (S4) is communicated with an end, adjacent to the outer edge of the rotor body 120, of the first inner layer magnetic steel slot segment (S3), and a second end of the third bent slot (S4) extends toward the outer edge of the rotor body 120 and is gradually away from the direct-axis (DA) of the rotor body 120; the inner layer magnetic steel slot comprises a fourth bent slot (S4), a first end of the fourth bent slot is communicated with an end, adjacent to the outer edge of the rotor body 120, of the third inner layer magnetic steel slot segment (S3), and a second end of the fourth bent slot (S4) extends toward the outer edge of the rotor body 120 and is gradually away from the direct-axis (DA).

RE claim 13/7, Liu in view of Hao has been discussed above. Liu further teaches the rotor structure further comprises an outer layer permanent magnet 122 and an inner layer permanent magnet 122; the outer layer permanent magnet 122 is disposed in the outer layer magnetic steel slot 121; and the inner layer permanent magnet 122 is disposed in the inner layer magnetic steel slot 121 (Fig.4 and ¶ 30).

RE claim 15/5, Liu in view of Hao has been discussed above. Liu further teaches the magnetic steel slot groups each further comprises: a third layer magnetic steel slot (S3); the third layer magnetic steel slot (S3) is adjacent to the inner layer magnetic steel slot (S1); a magnetic conducting path (rotor core 120) is formed between the third layer magnetic steel slot (S3) and the inner layer magnetic steel slot (S1); and the third layer magnetic steel slot is U-shaped or arc-shaped (Figs.3, 4)

RE claim 16/13, Liu in view of Hao has been discussed above. Liu further teaches the permanent magnets are made of ferrite (¶ 30) or bonded neodymium iron boron.

RE claim 18/1, Liu in view of Hao has been discussed above. Liu further teaches a permanent magnet auxiliary synchronous reluctance motor comprising a rotor structure, wherein the rotor structure is the rotor structure of claim 1 (discussed above, see ¶ 2).

RE claim 19/1, Liu in view of Hao has been discussed above. Liu further teaches an electric vehicle comprising a rotor structure, wherein the rotor structure is the rotor structure of claim 1 (discussed above).
It is noted that the limitation “electric vehicle” has been considered but was not given patentable weight because such limitation is in the pre-amble of the claim. When reading the preamble in the context of the entire claim, the recitation “electric vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hao as applied to claim 3 above, and further in view of Kol et al. (US 2019/0238014 A1).
RE claim 4/3, Liu in view of Hao has been discussed above. Liu in view of Hao does not teach a width of the second end of the first bent slot is smaller than a width of the first end of the first bent slot.
Kol teaches a width of the second end of the first bent slot (50 or 80) is smaller than a width of the first end of the first bent slot (50 or 80). Kol further suggests that the dimension of the slot can be adjusted to higher level of rotor flux with low losses (¶ 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Hao by having a width of the second end of the first bent slot is smaller than a width of the first end of the first bent slot, as taught by Kol, for the same reasons as discussed above.

RE claim 20/3, Liu in view of Hao has been discussed above. Liu in view of Hao does not teach a width of the second end of the second bent slot is smaller than a width of the first end of the second bent slot.
Kol teaches a width of the second end of the second bent slot (50 or 80) is smaller than a width of the first end of the second bent slot (50 or 80). Kol further suggests that the dimension of the slot can be adjusted to higher level of rotor flux with low losses (¶ 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Hao by having a width of the second end of the second bent slot is smaller than a width of the first end of the second bent slot, as taught by Kol, for the same reasons as discussed above.

Allowable Subject Matter
Claims 8-12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 8/7, the prior-art does not teach, inter alia, wherein 0.3×Wm1<Lt1/k1<0.7×Wm1, wherein Wm1 is a width of the first outer layer magnetic steel slot segment or the second outer layer magnetic steel slot segment; Lt1 is a length of a flux barrier formed between a slot wall of the first bent slot, or the second bent slot and the outer edge of the rotor body; k1 is a first per unit value.
Claims 9-12 and 17 are allowable for their dependency on claim 8.
RE claim 14/13, the prior-art does not teach, inter alia, wherein min(J1, J2)>Ns×A×Wt/4P, wherein J1 is a minimum distance between a distal end of the outer layer permanent magnet and the outer edge of the rotor body; J2 is a minimum distance between a distal end of the inner layer permanent magnet and the outer edge of the rotor body; Ns is a number of stator teeth; A is an angle of a pole arc, the angle being defined between lines connecting ends of side walls of the third bent slot and the fourth bent slot and a hole center of the rotating shaft hole of the rotor body, the side walls being at sides adjacent to the direct-axis; Wt is a width of each of the stator teeth; P is a number of poles of the rotor structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834